DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 11/3/2021 which amended claims 18 and 27. Claims 16-35 are currently pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 20-22, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staals et al. (US PGPub 2009/0262320, Staals hereinafter). 
Regarding claim 16, Staals discloses a computer program product comprising a non-transitory computer-readable medium having instructions therein, the instructions, upon execution by a computer system (Figs. 1-8, paras. [0046], [0048], [0107], [0120]-
obtain a first value of, or pertaining to, focus, the first value derived from a computational lithography model modeling patterning of an unpatterned substrate or derived from measurements of a patterned layer on an unpatterned substrate (Figs. 1-3, 5, 8, paras. [0022], [0038], [0040], [0042]-[0043], [0046]-[0048], [0087]-[0090], [0102]-[0104], [0115], [0118], [0125], a sensor measures height measurements of a substrate W); 
obtain a second value of, or pertaining to, focus, the second value derived from measurement of a substrate having a topography (Fig. 4, paras. [0112], [0116]-[0121], [0133], correction height data are obtained using process stack data that includes data on position of and thickness of formed layers on the substrate surface); and 
determine a value of the topography from the first and second values (Figs. 1-5, paras. [0038], [0043], [0118], [0131], [0133], corrected height data is determined from the correction height data and the height measurements to place the target portions of the substrate in the focal plane of the projection system).
Regarding claim 18, Staals discloses wherein the instructions are further configured to cause the computer system to select a plurality of locations across the substrate for measurement by a metrology or inspection apparatus to optimize inspection or measuring speed or the metrology or inspection apparatus (Figs. 1-4, 8, paras. [0024]-[0027], [0089], [0090], [0093], [0098]-[0103], [0115], a level sensor selection mechanism selects the level sensor spots applicable to derive height data). 
Regarding claim 20, Staals discloses wherein the instructions are further configured to cause the computer system to feed forward or feedback the value of the topography to an apparatus for control or configuration of a patterning process of providing a pattern on a substrate using the apparatus (Figs. 1-8, paras. [0038], [0043], [0046], [0048], [0099], [0109], [0114], [0118], [0131], corrected height data is determined from the correction height data and the height measurements to place the target portions of the substrate in the focal plane of the projection system).
Regarding claim 21, Staals discloses wherein the first value, the second value and the determined value of the topography are obtained at a plurality of locations across the substrate and the plurality of values of the topography are combined to form a map of the topography (Figs. 5-7, paras. [0084]-[0086], [0101]-[0104], [0110]-[0121], [0128]-[0131], [0133], a measured height map of the substrate is obtained by the processor 8 and correction height data at different positions is used to determine a field offset map. The field offset map is applied to the height measurement map to determine the corrected height wafer map).  
Regarding claim 22, Staals discloses wherein the determination of the value of the topography involves a difference between the first and second values (Figs. 5-7, paras. [0042], [0084]-[0086], [0101]-[0104], [0110]-[0121], [0125], [0128]-[0131], [0133], the field offset map is applied to the height measurement map to determine the corrected height wafer map). 
Regarding claim 33, Staals discloses a method of topography determination (Figs. 1-5, paras. [0038]-[0043], [0118], [0131], corrected height measurements are determined and used to control exposure to place the target portion of the substrate in the focal plane of the projection system), the method comprising: 
obtain a first value of, or pertaining to, focus, the first value derived from a computational lithography model modeling patterning of an unpatterned substrate or derived from measurements of a patterned layer on an unpatterned substrate (Figs. 1-3, 8, paras. [0038], [0040], [0042]-[0043], [0046]-[0048], [0087]-[0090], [0102], [0118], [0125], a sensor measures height measurements of a substrate W); 
obtain a second value of, or pertaining to, focus, the second value derived from measurement of a substrate having a topography (Fig. 4, paras. [0112], [0116]-[0121], [0133], correction height data are obtained using process stack data that includes data on position of and thickness of formed layers on the substrate surface); and 
determining, by a hardware computer, a value of the topography from the first and second values (Figs. 1-5, paras. [0038], [0043], [0118], [0131], [0133], corrected height data is determined by a processor 153 from the correction height data and the height measurements to place the target portions of the substrate in the focal plane of the projection system).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 23, 24, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Staals as applied to claims 16 and 33 above, and further in view of Halder et al. (US PGPub 2016/0313647, Halder hereinafter). 
Regarding claim 17, Staals does not appear to explicitly describe wherein the second value is derived from measurement by an electron beam inspection apparatus of the substrate having the topography.
Halder discloses wherein a value is derived from measurement by an electron beam inspection apparatus of the substrate having the topography (paras. [0033]-[0035], [0040], a focus map is determined using a SEM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a value is derived from measurement by an electron beam inspection apparatus of the substrate having the topography as taught by Halder as the determination of the second value in the system as taught by Staals since including wherein the second value is derived from measurement by an electron beam inspection apparatus of the substrate having the topography is commonly used to accurately determine local values of focus to determine defect ranking (Halder, paras. [0007]-[0009], [0040]). 
Regarding claim 23, Staals does not appear to explicitly describe wherein the obtaining of the second value comprises performance of a measurement of a non-topographical parameter for each of a plurality of focus values. 
Halder discloses wherein the obtaining of a value comprises performance of a measurement of a non-topographical parameter for each of a plurality of focus values (Figs. 1-3, paras. [0028]-[0035], [0040], SEM measurements and a pre-defined relationship between measured CD value and defocus is used to determine defect rankings based on the defocus values). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the obtaining of the second value comprises performance of a measurement of a non-topographical parameter for each of a plurality of focus values as taught by Halder as the determination of the second value in the system as taught by Staals since including wherein the obtaining of the second value comprises performance of a measurement of a non-topographical parameter for each of a plurality of focus values is commonly used to accurately determine local values of focus to determine defect ranking (Halder, paras. [0007]-[0009], [0040]).
Regarding claim 24, Staals does not appear to explicitly describe wherein the first value is a value of focus and/or the second value is a value of focus.
Halder discloses wherein the value is a value of focus (Figs. 1-3, paras. [0028]-[0036], [0040], a focus map is obtained, and actual defocus values are determined from SEM measurements and a pre-defined relationship between measured CDs and de-focus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the value is a value of focus as taught by Halder as the first and/or second value in the system as taught by Staals since including wherein the first value is a value of focus and/or the second value is a value of focus is commonly used to accurately determine local values of focus to determine defect ranking (Halder, paras. [0007]-[0009], [0040]).
Regarding claim 34, Staals does not appear to explicitly describe wherein the first value is a value of focus and/or the second value is a value of focus.
Halder discloses wherein the value is a value of focus (Figs. 1-3, paras. [0028]-[0036], [0040], a focus map is obtained, and actual defocus values are determined from SEM measurements and a pre-defined relationship between measured CDs and de-focus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the value is a value of focus as taught by Halder as the first and/or second value in the method as taught by Staals since including wherein the first value is a value of focus and/or the second value is a value of focus is commonly used to accurately determine local values of focus to determine defect ranking (Halder, paras. [0007]-[0009], [0040]).
Regarding claim 35, Staals does not appear to explicitly describe wherein the first value is a value of a parameter sensitive to focus and/or the second value is a value of a parameter sensitive to focus. 
Halder discloses wherein a value is a value of a parameter sensitive to focus (Figs. 1-3, paras. [0028]-[0035], [0040], SEM measurements and a pre-defined relationship between measured CD value and defocus is used to determine defect rankings based on the defocus values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a value is a value of a parameter sensitive to focus as taught by Halder as the first value or the second value in the method as taught by Staals since including wherein the first value is a value of a parameter sensitive to focus and/or the second value is a value of a parameter sensitive to focus is commonly used to accurately determine local values of focus to determine defect ranking (Halder, paras. [0007]-[0009], [0040]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Staals as applied to claim 16 above, and further in view of Izikson et al. (US PGPub 2008/0286885, Izikson hereinafter). 
Regarding claim 19, Staals does not appear to explicitly describe wherein the instructions are further configured to cause the computer system to identify, based on the value of the topography, an overlay error. 
Izikson discloses wherein the instructions are further configured to cause the computer system to identify, based on the value of the topography, an overlay error (Fig. 7, paras. [0165]-[0167], the stress and wafer topography is fed forward to an information collection module 94, which provides data to correction generation 96. The correction generation 96 generates feedforward information on overlay error due to wafer shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the instructions are further configured to cause the computer system to identify, based on the value of the topography, an overlay error as taught by Izikson in the system as taught by Staals since including wherein the instructions are further configured to cause the computer system to identify, based on the value of the topography, an overlay error is commonly used to improve overlay correction and efficiency of control of the exposure system (Izikson, paras. [0167]-[0168]).


Allowable Subject Matter
Claims 25-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 25, the prior art of record, either alone or in combination, fails to teach or render obvious the first value derived from modelling using a computational lithography model or from measurements of a patterned layer on an unpatterned substrate; obtain a second value of a parameter sensitive to focus, the second value derived from measurement of a substrate having a topography; and determine a value of the topography from the first and second values. These limitations in combination with the other limitations of claim 25 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Staals discloses determining a value of the topography from the first and second values (Figs. 1-5, paras. [0038], [0043], [0118], [0131], [0133], corrected height data is determined from the correction height data and the height measurements to place the target portions of the substrate in the focal plane of the projection system), but Staals does not teach or suggest obtaining a first value of a parameter sensitive to focus, the first value derived from modelling using a computational lithography model or from measurements of a patterned layer on an unpatterned substrate and obtaining a second value of a parameter sensitive to focus, the second value derived from measurement of a substrate having a topography.
Although Halder discloses wherein a value is a value of a parameter sensitive to focus (Figs. 1-3, paras. [0028]-[0035], [0040], SEM measurements and a pre-defined relationship between measured CD value and defocus is used to determine defect rankings based on the defocus values), Halder does not teach or suggest obtaining a first value of a parameter sensitive to focus, the first value derived from modelling using a computational lithography model or from measurements of a patterned layer on an unpatterned substrate; obtaining a second value of a parameter sensitive to focus, the second value derived from measurement of a substrate having a topography; and determining a value of the topography from the first and second values.
Lallement et al. (US PGPub 2019/0318935) discloses modelling planarization performance by generating an anchor curve relating focus to critical dimension of features formed on the substrate (paras. [0077]-[0078]), but Lallement does not suggest obtaining a first value of a parameter sensitive to focus, the first value derived from modelling using a computational lithography model or from measurements of a patterned layer on an unpatterned substrate; obtaining a second value of a parameter sensitive to focus, the second value derived from measurement of a substrate having a topography; and determining a value of the topography from the first and second values.
Kim (US PGPub 2006/0234136) discloses using CD measurement of printed test structures to determine focus variations using process parameter mathematical models (Figs. 13-14, paras. [0070]-[0071], [0076]-[0078]), but Kim does not render obvious a first value of a parameter sensitive to focus, the first value derived from modelling using a computational lithography model or from measurements of a patterned layer on an unpatterned substrate; obtaining a second value of a parameter sensitive to focus, the second value derived from measurement of a substrate having a topography; and determining a value of the topography from the first and second values.
Vukkadala et al. (US PGPub 2015/0298282) discloses determining flatness variation of a substrate using a wafer level thickness variation map and removing systematic topography variation from the device to use as feedback control for further processes (Figs. 4-8, paras. [0031]-[0036]), but Vukkadala does not describe or suggest obtaining a first value of a parameter sensitive to focus, the first value derived from modelling using a computational lithography model or from measurements of a patterned layer on an unpatterned substrate; obtaining a second value of a parameter sensitive to focus, the second value derived from measurement of a substrate having a topography; and determining a value of the topography from the first and second values.
Werner (US PGPub 2008/0131796) discloses a process for evaluating and controlling focus settings in which focus sensitive CD measurement test structures are used to determine if new focus settings are necessary (Fig. 3 and paras. [0040]-[0043]), but Werner does not teach or render obvious obtaining a first value of a parameter sensitive to focus, the first value derived from modelling using a computational lithography model or from measurements of a patterned layer on an unpatterned substrate; obtaining a second value of a parameter sensitive to focus, the second value derived from measurement of a substrate having a topography; and determining a value of the topography from the first and second values.






Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 that Staals does not teach or suggest a computer program product comprising a non-transitory computer-readable medium having instructions therein, the instructions, upon execution by a computer system configured to cause the computer system to at least: obtain a first value of, or pertaining to, focus, the first value derived from a computational lithography model modeling patterning of an unpatterned substrate or derived from measurements of a patterned layer on an unpatterned substrate; obtain a second value of, or pertaining to, focus, the second value derived from measurement of a substrate having a topography; and determine a value of the topography from the first and second values as recited by claim 16 and as similarly recited in claim 33. The Applicant argues that Staals does not describe a second value of, or pertaining to, focus, the second value derived from measurement of a substrate having a topography since Staals allegedly does not disclose a measurement of a substrate having topography. The examiner respectfully disagrees. The claim language states, in part, “obtain a second value of, or pertaining to, focus, the second value derived from measurement of a substrate having a topography.” This limitation requires the second value derived from measurement of a substrate having a topography instead of requiring the second value measured from a substrate having a topography. Staals discloses obtaining a second value of, or pertaining to, focus, the second value derived from measurement of a substrate having a topography (Fig. 4, paras. [0112], [0116]-[0121], [0133], correction height data are obtained using process stack data that includes data on position of and thickness of formed layers on the substrate surface). For instance, Staals describes that correction height data is obtained using process stack data, and para. [0117] states “the process stack data includes, according to an embodiment, data with respect to the position of and thickness of formed layers on or near the substrate surface.” Thus, under the broadest reasonable interpretation of the claim language, Staals does teach a computer program product comprising a non-transitory computer-readable medium having instructions therein, the instructions, upon execution by a computer system (Figs. 1-8, paras. [0046], [0048], [0107], [0120]-[0121], [0141], a computer-readable medium generates a field offset map) configured to cause the computer system to at least: obtain a first value of, or pertaining to, focus, the first value derived from a computational lithography model modeling patterning of an unpatterned substrate or derived from measurements of a patterned layer on an unpatterned substrate (Figs. 1-3, 5, 8, paras. [0022], [0038], [0040], [0042]-[0043], [0046]-[0048], [0087]-[0090], [0102]-[0104], [0115], [0118], [0125], a sensor measures height measurements of a substrate W); obtain a second value of, or pertaining to, focus, the second value derived from measurement of a substrate having a topography (Fig. 4, paras. [0112], [0116]-[0121], [0133], correction height data are obtained using process stack data that includes data on position of and thickness of formed layers on the substrate surface); and determine a value of the topography from the first and second values (Figs. 1-5, paras. [0038], [0043], [0118], [0131], [0133], corrected height data is determined from the correction height data and the height measurements to place the target portions of the substrate in the focal plane of the projection system). Applicant’s arguments have been fully considered, but they are not persuasive. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882